DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 19-21, 25-30, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (US 2,932,153).
Regarding claim 16, Bernard et al. disclose in fig. 1-2, a capacitor comprising:
a winding (fig. 2) having a cathode foil (32), an anode foil (31), separators (33, 34) arranged therebetween and a projection region (36) in which the cathode foil projects beyond the anode foil (31),
wherein, in the projection region (36), a plurality of layers of the cathode foil (32) are arranged to form a bundle (left / right - 38) and are directly electrically connected to one another; and 
one or more cathode contacts (16 or 17) electrically connected to the cathode foil inside the winding at a location which is not in the projection region (36).
Regarding claim 19, Bernard et al. disclose each layer of the cathode foil is arranged in the bundle (left / right - 38).
Regarding claim 21, Bernard et al. disclose a plurality of bundles (left bundle / right bundle – 38) are formed in the projection region (36).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callins et al. (US 3,842,325).
Regarding claim 16, Callins et al. disclose in fig. 1-4, a capacitor comprising:
a winding (fig. 2) having a cathode foil (40), an anode foil (38), separators (34, 36) arranged therebetween and a projection region (40 – fig. 4) in which the cathode foil (40) projects beyond the anode foil (38),
wherein, in the projection region, a plurality of layers of the cathode foil (40) are arranged to form a bundle (left / right - 42) and are directly electrically connected to one another; and 
one or more cathode contacts (18, 22, 24) electrically connected to the cathode foil inside the winding at a location which is not in the projection region.
Regarding claim 20, Callins et al. disclose only a portion of the layers of the cathode foil is arranged in the bundle (see fig. 4)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2,932,153) in view of 51-009897 (‘897).
Regarding claim 28, Bernard et al. disclose the claimed invention except for an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region.
‘897 discloses in fig. 2, a capacitor comprising an overlap-free region of a cathode foil (22), in which the cathode foil does not overlap with the anode foil (21, 25), wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil (22) overlaps with the anode foil (21, 22), and wherein a cathode contact (14) for making contact with the cathode foil (22) is arranged in the overlap-free region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Bernard et al. so that an overlap free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region, since such a modification would form an electrolytic capacitor having high impedance.
Regarding claim 30, the modified Bernard et al. disclose the overlap free region is arranged between two overlapping regions in the lateral direction (‘897 – fig. 1-2).

Claim(s) 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2,932,153) in view of Ashida (JP 50-137540).
Regarding claim 25, Bernard et al. disclose the claimed invention except for a plurality of anode connections protrude out of a cover (22) of a housing (12, 22).
Ashida discloses an electrolytic capacitor comprising a plurality of anode connections (3, 4) that protrude out of a cover (10) of a housing (15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Bernard et al. to have four terminals, since such a modification would form a four terminal electrolytic capacitor that can be used in a large DC current environment and has a good characteristic of high use.
Regarding claim 27, Bernard et al. disclose the claimed invention except for a plurality of cathode connections protrude out of a cover (22) of a housing (12, 22).
Ashida discloses an electrolytic capacitor comprising a plurality of cathode connections (5, 6) that protrude out of a cover (10) of a housing (15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Bernard et al. to have four terminals, since such a modification would form a four terminal electrolytic capacitor that can be used in a large DC current environment and has a good characteristic of high use.
Regarding claim 28, Bernard et al. disclose the claimed invention except for an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region.
Ashida discloses in fig. 2, a capacitor comprising an overlap-free region of a cathode foil (2), in which the cathode foil does not overlap with the anode foil (1), wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil (2) overlaps with the anode foil (1), and wherein a cathode contact (5) for making contact with the cathode foil (2) is arranged in the overlap-free region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Bernard et al. so that an overlap free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region, since such a modification would form a four terminal electrolytic capacitor that can be used in a large DC current environment and has a good characteristic of high use.
Regarding claim 29, the modified Bernard et al. disclose the overlap-free region is arranged on the lateral edge of the cathode foil (32).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2,932,153) in view of Mao et al. (CN 205050703).
Regarding claim 26, Bernard et al. disclose the claimed invention except for a cathode contact for making contact with the cathode foil, wherein the cathode contact is arranged on the cathode foil in the winding, wherein the cathode contact is at least twice as far away from one lateral edge of the cathode foil as from another lateral edge of the cathode foil in an unrolled state of the cathode foil.
Mao et al. disclose a cathode contact (6) for making contact with the cathode foil (5), wherein the cathode contact (6) is arranged on the cathode foil (5) in the winding,
 wherein the cathode contact (6) is at least twice as far away from one lateral edge of the cathode foil as from another lateral edge of the cathode foil in an unrolled state of the cathode foil (fig. 2).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the capacitor of Bernard et al. so that it comprises a cathode contact for making contact with the cathode foil, wherein the cathode contact is arranged on the cathode foil in the winding, wherein the cathode contact is at least twice as far away from one lateral edge of the cathode foil as from another lateral edge of the cathode foil in an unrolled state of the cathode foil, since such a modification would form a capacitor having a simple structure, wide application range, and a prolong life. 

Claim(s) 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuschke et al. (DE 3843653) in view of Bernard et al. (US 2,932,153).
Regarding claim 33, Zuschke et al. disclose in fig. 1-2, a capacitor comprising:
a winding having a cathode foil (2), an anode foil (1), separators (3 – [0001] arranged therebetween and a projection region (fig. 1) in which the cathode foil (2) projects beyond the anode foil (1),
a housing [0020] in which the winding is arranged, wherein the cathode projection region is electrically connected to the housing [0020]; and
a connecting piece (6) which electrically connects the projection region to a base of the housing [0020].
Zuschke et al. disclose the claimed invention except for in the projection region, a plurality of layers of the cathode foil are arranged to form a bundle and are directly electrically connected to one another.
Bernard et al. disclose a capacitor wherein a plurality of layers of a cathode foil (40) are arranged to form a bundle (left / right - 42) and are directly electrically connected to one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to form the capacitor of Zuschke et al. so that a plurality of layers of the cathode foil are arranged to form a bundle and are directly electrically connected to one another, since such a modification would form a capacitor having reduced inductance.
Regarding claim 24, the modified Zuschke et al. disclose no cathode contact (6) for making contact with the cathode foil is arranged in the winding. 

Allowable Subject Matter
Claims 17-18 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor:
A) wherein the projection region has an incision in the cathode foil, and wherein the incision runs through a plurality of adjacent layers of the cathode foil (claim 17); and
B) the at least one cathode contact leads through the projection region and is electrically connected to a base but is not connected in the projection region to the bundle (claim 32).
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a method form producing a capacitor, wherein the cathode contacts are not connected to the bundle in the projection region (claim 31).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848